Citation Nr: 9915317	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-05 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement for repairs to automobile 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical Administrative 
Service (MAS) at the Prescott, Arizona, VA Medical Center.  
That determination denied the appellant's claim for 
reimbursement for repair of a power steering rack, power 
steering belt, and an air conditioning belt for a 1987 Toyota 
Camry and for a power steering belt and air conditioning belt 
for a 1984 Jeep Wagoneer.  The Board notes that in the 
November 1995 decision, the MAS did grant reimbursement for 
repair of a power steering pump and for an air conditioner 
compressor for the 1987 Toyota Camry.

This case was previously before the Board in October 1997, at 
which time the claim was remanded pursuant to the provisions 
of 38 C.F.R. §§ 19.31 and 19.37 for consideration of 
additional evidence which was received prior to the transfer 
of the case to the Board but which was not considered by the 
MAS prior to such transfer.  In a November 1998 rating 
action/Supplemental Statement of the Case, the MAS denied the 
claim after having considered all of the evidence of record.  
Accordingly, the case is now ready for appellate review.


FINDINGS OF FACT

1.  The evidence indicates that a power steering rack, power 
steering belt and an air conditioner belt for which repairs 
were made to a 1987 Toyota Camry are basic components of 
authorized adaptive equipment.

2.  The evidence indicates that a power steering pump belt 
and an air conditioner belt for which repairs were made to a 
1984 Jeep Wagoneer are not basic components of authorized 
adaptive equipment

CONCLUSIONS OF LAW

1.  Entitlement to reimbursement for repairs made to the 
power steering rack, power steering belt and air conditioning 
belt for a 1987 Toyota Camry is warranted.  38 U.S.C.A. § 
3902 (West 1991); 38 C.F.R. §§ 17.157, 17.158 (1998).

2.  Entitlement to reimbursement for repairs made to the 
power steering pump belt and air conditioning belt for a 1984 
Jeep Wagoneer, is not warranted.  38 U.S.C.A. § 3902 (West 
1991); 38 C.F.R. §§ 17.157, 17.158 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the automotive repairs claimed in this 
case involve two different automobiles.  The appellant has 
specifically requested reimbursement for replacement of a 
power steering rack, a power steering belt and for an air 
conditioning belt for his 1987 Toyota Camry.  The appellant 
has also requested reimbursement for replacement of belts for 
the power steering pump and the air conditioner for his 1984 
Jeep Grand Wagoneer.  The facts and applicable law and 
regulations pertaining to both matters are essentially the 
same; however, an analysis will be separately undertaken as 
pertains to the parts which were repaired on each car.  

Jurisdiction

In the Board's October 1997 remand, it was established that 
the Board properly had jurisdiction to consider this appeal.  

As was explained by the Board in October 1997 remand, 
generally, the Board has appellate jurisdiction to review 
questions of law and fact involving in decisions concerning 
VA benefits.  38 U.S.C.A. § 511(a), 7104(a); 38 C.F.R. § 
20.101(a).  The Board's appellate jurisdiction extends to 
questions of eligibility for benefits administered by the 
Veterans Health Administration.  38 C.F.R. § 20.101(b).  
However, medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudicative 
matters and are beyond the Board's jurisdiction.  Typical 
examples of these issues are whether a particular drug should 
be prescribed, whether a specific type of physiotherapy 
should be ordered, and similar judgmental treatment decisions 
with which an attending physician may be faced. 

This case does not involve a question of eligibility for 
adaptive automobile equipment.  The record shows that the 
appellant is already eligible for this benefit.  Nor does 
this case involve a question of whether the appellant should 
be prescribed certain adaptive automobile equipment.  Rather, 
the appellant here argues that certain repairs completed to 
his automobile's power steering unit should be reimbursed by 
VA.

The Board believes that the underlying issue in this case 
does not involve a medical determination.  The decision to 
deny reimbursement for repair of the parts at issue was based 
on an interpretation of law as applied to the facts in this 
case.  The decision turned on an interpretation of whether 
such parts were "basic components" of the authorized 
automotive adaptive equipment under 38 C.F.R. § 17.158(c) 
(1998), a clearly non-medical matter.  The only issues 
explicitly excluded from the Board's appellate jurisdiction 
are medical determinations.  Since this issues presented in 
this case do not turn on a medical determination, the Board 
properly has jurisdiction to consider this appeal.


Applicable Law and Regulations

At the time the appellant's claim was initially adjudicated, 
the law governing the claim was codified at 38 C.F.R. §§ 
17.119, 17.119a, 17.119b, 17.119c (1995).  Effective May 13, 
1996, however, various amendments were made to the 
regulations in 38 C.F.R. Part 17.  See 61 Fed. Reg. 21,964 
(May 13, 1996).  The provisions cited above were 
redesignated, without change in language, and are found at 38 
C.F.R. §§ 17.155, 17.156, 17.157, 17.158 (1998).

Where a law or regulation changes after a claim has been 
filed or reopened, as is the case here, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to a veteran applies.  Marcoux v. 
Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, however, the change in the 
regulation was simply one of numbering rather than substance.  
As noted in the summary describing the changes in the Federal 
Register, the redesignation constituted a nonsubstantive 
change for clarity and accuracy.

The term "adaptive equipment" means equipment which must be 
part of or added to a conveyance manufactured for sale to the 
general public to make it safe for use by the claimant, and 
enable that person to meet the applicable standards of 
licensure.  Adaptive equipment includes, but is not limited 
to, a basic automatic transmission, power steering, power 
brakes, power window lifts, power seats, air-conditioning 
equipment when necessary for the health and safety of the 
veteran, and special equipment necessary to assist the 
eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or other 
conveyance if needed because of the physical condition of 
such person in order for such person to enter or operate the 
vehicle.  38 C.F.R. § 17.157 (1998).

The VA Prosthetic and Sensory Aids Service Manual, M-2, Part 
IX, Chapter 4 provides further guidance regarding the items 
generally allowable as "adaptive equipment."  While such 
guidance is not cited herein as precedential authority, it 
gives insight as to the manner in which VA has interpreted 
the term "adaptive equipment."  The purpose of the 
automotive equipment program is to provide the necessary 
equipment to enable a disabled veteran to operate a motor 
vehicle.  § 4.01(d).

Certain items are not authorized as automobile adaptive 
equipment, including refrigerators, intermittent windshield 
wipers, powertrunk locks, tires, garage door openers, or any 
item which may be construed as being furnished for comfort or 
convenience purposes.  § 4.01(b)

The provisions of 38 C.F.R. § 17.158 explain limitations on 
assistance.  An eligible person shall not be entitled to 
adaptive equipment for more than two automobiles or other 
conveyances at any one time or during any four-year period 
except when due to circumstances beyond control of such 
person, one of the automobiles or conveyances for which 
adaptive equipment was provided during the applicable four-
year period is no longer available for the use of such 
person.  38 C.F.R. § 17.158(a).  Circumstances beyond the 
control of the eligible person are those where the vehicle 
was lost due to fire, theft, accident, court action, or when 
repairs are so costly as to be prohibitive or a different 
vehicle is required due to a change in the eligible person's 
physical condition.  38 C.F.R. § 17.158(a)(1).  For purposes 
of paragraph (a)(1) of this section, an eligible person shall 
be deemed to have access to and use of an automobile or other 
conveyance for which the Department of Veterans Affairs has 
provided adaptive equipment if that person has sold, given or 
transferred the vehicle to a spouse, family member or other 
person residing in the same household as the eligible person, 
or to a business owned by such person.  38 C.F.R. 
§ 17.158(a)(2).

Eligible persons may be reimbursed for the actual cost of 
adaptive equipment subject to a dollar amount for specific 
items established from time to time by the Under Secretary 
for Health.  38 C.F.R. § 17.158(b).  Reimbursement for a 
repair to an item of adaptive equipment is limited to the 
current vehicles of record and only to the basic components 
authorized as automobile adaptive equipment.  Reimbursable 
amounts for repairs are limited to the cost of parts and 
labor based on the amounts published in generally acceptable 
commercial estimating guides for domestic automobiles.  
38 C.F.R. § 17.158(c).

The VA Prosthetic and Sensory Aids Service Manual, M-2, Part 
IX, Chapter 4 provides further guidance regarding repairs to 
adaptive equipment.  Authorization for, or reimbursement of, 
repairs is limited to the vehicle(s)-of-record (possibly two) 
but only to those basic components authorized as adaptive 
equipment.  For example, when power brakes are authorized, 
only repairs to the power option may be approved.  All 
repairs to conventional components of brake system; e.g., 
brake shoes or pads, turning of brake drums, etc., are the 
responsibility of the veteran.  The same principle applies to 
automatic transmissions, and power steering.  Routine service 
such as brake linings, front-end alignment, lubrication, 
etc., will not be considered as repairs to adaptive 
equipment.  § 4.07(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Factual Background

The appellant is service connected for multiple sclerosis.  
At all times hereinafter mentioned, he was adjudged to be 100 
percent disabled from, inter alia, loss of use of both lower 
extremities due to multiple sclerosis and degenerative disc 
disease of the lumbar spine.  He was entitled to special 
monthly compensation due to, inter alia, loss of use of both 
feet and of both lower extremities.

In October and November 1995, the appellant filed 
applications for reimbursement for repairs to his motor 
vehicle, a 1987 Toyota Camry, including replacement of the 
power steering rack, a power steering belt and an air 
conditioning belt.  He also requested reimbursement for 
repairs involving the replacement of the power steering pump 
and air conditioner compressor.  In November 1995, the 
appellant also filed an application for reimbursement for 
repairs to his other motor vehicle, a 1984 Jeep Wagoneer, 
including replacement of the power steering belt, and an air 
conditioning belt.  

In a November 1995 letter, MAS informed the appellant that it 
would process the reimbursement for repairs to the power 
steering pump and air conditioner compressor repairs for the 
1987 Toyota Camry, but that the requests for repair of the 
power steering rack and belts replacements for the 1987 
Toyota Camry and the belts replacement for the 1984 Jeep 
Wagoneer were not reimbursable because they were not 
authorized equipment repairs.  MAS noted that only repairs to 
the power option, such as the power steering pump and air 
conditioner compressor, could be approved.  MAS thereafter 
issued a Statement of the Case to the appellant on January 
16, 1996.

Of record is a January 29, 1996 statement prepared by a 
service administrator at a dealership which sells Toyotas, 
who wrote that, regarding repairs to the 1987 Toyota Camry 
power steering rack, it was necessary to replace the basic 
components consisting of the belt, pump, and rack and pinion 
to complete the power option.  Copies of a repair manual 
showing these items was attached.  The mechanic also 
indicated that copies of the air conditioning system 
specified the drive belt as part of the compressor assembly 
in order for proper functioning of the compressor.

In October 1997, the case came before the Board, at which 
time the case was remanded for consideration of evidence 
which had not previously been reviewed by the MAS to include 
the January 1996 statement.

Of record is a report of contact which indicates that in 
February 1996 an employee of the VAMC in Prescott, Arizona 
contacted a local foreign car repair shop and spoke to an 
independent factory trained mechanic in fuel injection, water 
cooled and air cooled engine overhauls, electrical work, 
tune-ups, air conditioning and brakes.  It was noted that the 
mechanic had years of experience working on car such as a 
1987 Toyota Camry.  The mechanic was asked whether the 
steering rack and the power steering pump were one unit.  The 
mechanic replied that the steering rack was separate from the 
pump, indicating that the pump could be replaced without 
replacing the steering rack, which was necessary to operate 
the vehicle.  The mechanic also explained that the pump could 
go out and the vehicle could still be operated.  The mechanic 
was also asked whether belts were replaced as routine 
maintenance.  The mechanic replied that belts were subject to 
wear and tear resulting from exposure to weather, engine heat 
and stretching from extended use.  The mechanic explained 
that all belts should be inspected and replaced on a routine 
basis as necessary for the operation of the vehicle. 

In a November 1998 rating decision/Supplemental Statement of 
the Case, the MAS denied reimbursement for replacement of the 
steering rack and belts, reasoning that such parts were not 
considered as basic components to operate a motor.

Analysis

Essentially, the pivotal question in this case, whether 
reimbursement is warranted as to the repairs performed on 
each of the appellant's automobiles, hinges upon whether the 
parts which were repaired are considered to be basic 
components of authorized adaptive equipment under 38 C.F.R. 
§ 17.158(c).

The Board will initially address the claim of entitlement to 
reimbursement for repairs to the power steering rack and 
power steering and air conditioner belts for the 1987 Toyota 
Camry.  As indicated previously, in November 1995 the MAS 
granted reimbursement for repairs to the power steering pump 
and air conditioner compressor repairs, but denied 
reimbursement for repair of the power steering rack, power 
steering belt and for an air conditioning belt, reasoning 
that these repairs were not reimbursable because they were 
not authorized equipment repairs.

In a statement prepared in January 1996 by a service 
administrator of an automotive dealership, he wrote that, 
regarding repairs to the 1987 Toyota Camry power steering 
rack, it was necessary to replace the basic components 
consisting of the belt, pump, and rack and pinion to complete 
the power option.  Copies of a repair manual showing these 
items was provided.  The administrator also indicated that 
copies of the air conditioning system specified the drive 
belt as part of the compressor assembly in order for proper 
functioning of the compressor.  This evidence supports the 
position that a power steering rack and a power steering belt 
are basic components of authorized adaptive equipment under 
38 C.F.R. § 17.158(c), inasmuch as the mechanic himself 
referred to and described the power steering rack and power 
steering belt as "basic components," and indicated that 
such parts were necessary to complete the power option on a 
1987 Toyota Camry.  

The statement of the service administrator also at least 
suggests that the air conditioning belt is a basic component, 
as reflected by the fact that the repair manual showed that 
the belt was considered to be an integral part of the air 
conditioner compressor.  The Board notes that the MAS has 
already identified the air conditioner compressor as a basic 
component, by virtue of the fact that in November 1995, the 
appellant was granted reimbursement for repairs made to that 
part.

The other significant evidence presented in this case 
consists of the February 1996 statement of a foreign car 
mechanic to a VA employee, which was memorialized in a Report 
of Contact (VA Form 119).  In that statement, the mechanic 
stated that the power steering rack was separate from the 
pump, and explained that the pump could go out and the 
vehicle could still be operated, but that the steering rack 
was necessary to operate the vehicle.  The Board finds that 
the mechanic's statement supports the position that the power 
steering rack is a basic component which is required for safe 
operation of the vehicle, and which in fact according to the 
statement of the mechanic is necessary in order to operate 
the vehicle.  The Board points out that the MAS authorized 
reimbursement for repairs to the power steering pump, which 
according to the February 1996 mechanic's statement, was a 
part which was not necessary in order for the vehicle to 
operate.  

The February 1996 statement of the mechanic did not 
specifically address the issue of whether the power steering 
belt or the air conditioning belts were considered basic 
components.  The mechanic was asked whether belts were 
replaced as routine maintenance.  The mechanic replied that 
belts were subject to wear and tear resulting from exposure 
to weather, engine heat and stretching from extended use and 
explained that all belts should be inspected and replaced on 
a routine basis as necessary for the operation of the 
vehicle.  Since no opinion as to the issue of whether the 
belts were considered basic components was expressed, the 
Board does not consider the February 1996 mechanic's 
statement as either contrary to or supportive of the opinions 
expressed by the mechanic in January 1996.   

Accordingly, with respect to the claim of entitlement to 
reimbursement for repairs to the 1987 Toyota Camry, 
consisting of the power steering rack, power steering belt 
and an air conditioning belt, the Board finds that such parts 
are basic components of authorized adaptive equipment and 
believes that the weight of the evidence supports 
reimbursement for the cost of those repairs.  Accordingly, as 
to the repairs made to the 1987 Toyota Camry, the claim is 
granted.

With respect to the claims of entitlement to reimbursement to 
repairs for the power steering belt and air conditioning belt 
for a 1984 Jeep Wagoneer, the Board is unable to conclude 
that such parts constitute basic components of authorized 
adaptive equipment.  

Unlike the claim of entitlement to reimbursement for repairs 
made to the 1987 Toyota Camry, the record contains no 
evidence such as the opinion of an expert, such as a 
mechanic, or copies of a repair manual which support the 
position that the power steering pump belt and the air 
conditioning belt are basic components of authorized adaptive 
equipment for a 1984 Jeep Wagoneer.  Furthermore, the 
February 1996 mechanic's statement did not address the issue 
of whether the belts were considered basic components for 
that vehicle. Therefore, the Board does not consider the 
February 1996 mechanic's statement as either contrary or 
supportive as to that specific question.  However, that 
opinion did indicate that all belts should be inspected and 
replaced on a routine basis as necessary for the operation of 
the vehicle.  As indicated under The VA Prosthetic and 
Sensory Aids Service Manual, M-2, Part IX, Chapter 4, 
§ 4.07(a), routine service will not be considered as repairs 
to adaptive equipment.  In essence, the February 1996 opinion 
stands for the position that belt replacement is considered 
routine service.

With respect to the Jeep Wagoneer, no evidence indicating or 
even suggesting that that the power steering pump belt and 
the air conditioning belt are basic components of authorized 
adaptive equipment for a 1984 Jeep Wagoneer has been 
presented.  Moreover, the evidence which is of record does 
not support the position that the power steering pump belt 
and the air conditioning belt are basic components of 
authorized adaptive equipment, the evidence supports the 
position that the replacement of belts on the 1984 Jeep 
Wagoneer is a matter of routine servicing.  The Board does 
not find the evidence to be in equipoise as to this matter.  
Accordingly, as to the claim of entitlement to reimbursement 
for repairs made to the 1984 Jeep Wagoneer, consisting of 
replacement of the power steering belt and air conditioning 
belt, the appeal is denied. 


ORDER

The claim of entitlement to reimbursement for repairs made to 
parts on a 1987 Toyota Camry, consisting of a power steering 
rack, a power steering belt and an air conditioning belt, is 
granted.

The claim of entitlement to reimbursement for repairs made to 
parts on a 1984 Jeep Wagoneer, consisting of a power steering 
belt and an air conditioning belt, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  But see Meakin v. West, 11, Vet. App. 183 (1998), in which the United States Court of Appeals for 
Veterans Claims held that a determination relative to a claimant's eligibility to fee basis outpatient medical 
care was a matter within the Board's jurisdiction. 

